DETAILED ACTION
This communication is responsive to Amendment filed 03/12/2021.  
As a result of the amendment claims 1-13 and 15-20 have been amended.  Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-20 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a machine for improving content delivery generates a graph representing a personalized conversational flow for sequenced delivery of digital content.
Claims 1, 15 and 16 are considered allowable since the prior art of record fails to teach and /or suggest “generating a personalized conversation graph associated with a user identifier, the personalized conversation graph representing a conversational flow for sequenced deliverable digital content to a client device associated with the user identifier, the personalized conversation graph including a plurality of nodes that represent a plurality of interactive dialogues for presenting to a user associated with the user identifier, the personalized conversation graph including one or more edges that 
based on an indication of a first action, by the user, received from the client device in response to the prompt, selecting and processing a first node of the personalized conversation graph to cause display, in the user interface, of a first incentive content item associated with a first interactive dialogue represented by the first node of the personalized conversation graph, and a first call-to-action content item associated with the first incentive content item; and 
in response to a further indication of a second action received from the client device in response to the first call-to action content item, selecting and processing a second node, connected via an edge to the first node, in the personalized conversation graph to cause display, in the user interface, of a further incentive content item associated with a further interactive dialogue represented by the second node of the personalized conversation graph, and a further call-to-action content item associated with the further incentive content item”.  
Therefore, claims 1, 15 and 16 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-14 and 17-20 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158